In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-08-00391-CR

 _____________________


STEVEN JOHNSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 96864




MEMORANDUM OPINION

 Appellant Steven Johnson was indicted for indecency with a child.  Johnson pled no
contest pursuant to a plea bargain agreement.  The trial court found the evidence sufficient
to find Johnson guilty, but deferred further proceedings, placed Johnson on community
supervision for five years, and assessed a fine of $1,000.  The State subsequently filed a
motion to revoke Johnson's unadjudicated community supervision.  Johnson pled "true" to
one of the alleged violations of the terms of his community supervision.  The trial court
found that Johnson violated one of the conditions of his community supervision, found
Johnson guilty of indecency with a child, and assessed punishment at eight years of
confinement.  Johnson appealed.
	Johnson's appellate counsel filed an Anders brief in which he concludes there are no
arguable points of error.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967).  Counsel's brief meets the requirements of Anders.  See id.; see also High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  Johnson filed a pro se brief arguing (1) he
had ineffective assistance of counsel at the revocation proceeding; (2) the trial court abused
its discretion in revoking his community supervision; (3) his mental health concerns caused
him to use drugs and the "community supervisory program . . . should have assisted with
[his] drug addiction concerns[;]" and (4) the trial court's revocation of his community
supervision violated his due process and equal protection rights.
	In addressing an Anders brief and pro se response, a court of appeals may only
determine (1) that the appeal is wholly frivolous and issue an opinion explaining that we have
reviewed the record and find no reversible error; or (2) that arguable grounds for appeal exist
and remand the cause to the trial court so that new counsel may be appointed to brief the
issues.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Having reviewed
the record, we agree the appeal is frivolous.  See id.  Therefore, we find it unnecessary to
order appointment of new counsel to rebrief the appeal.  Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).  
	We affirm the trial court's judgment. (1)
	AFFIRMED.								
								____________________________
									DAVID GAULTNEY
										Justice

Submitted on August 4, 2009
Delivered August 12, 2009
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
 

1.  Johnson may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.